Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on12/18/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201911310479.8 application as required by 37 CFR 1.55.

Drawings
Figure1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The opening sentence of the Abstract recites, “A probe detection device and a panel lighting test device are disclosed”.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by GUO LIDA et al. (Hereinafter “Guo”) in the Republic of China Patent Publication Number CN 108872917 A (Published 23 Nov 2018). 

Regarding claim 1, Guo teaches a probe detection device (The invention discloses a test device for probe contact-type test equipment. The test device comprises a test circuit board and an insulating layer; Abstract) comprising a fixture board [1] in Figure 1 (Circuit board 1 as the fixture board) (The embodiment of the invention provides a use for the probe to contact such testing equipment test device, includes a test circuit board 1 and the insulating layer 12; Page 6 Line 43-44), the fixture board [1] having a detection end provided with a data detection area and a scan data detection area (Optionally, the test circuit board including at least one test circuit, each of said test circuit comprises a parallel circuit of the 1st and 2nd circuit, the 1st circuit, the 2nd circuit are respectively provided with a plurality of corresponding to the connection point of the test point, the 1st circuit, the 2nd circuit of two adjacent of said attachment points used for realizing the two adjacent probe of the accuracy of the resistance value of the test; the 1st circuit, corresponding to the position of the 2nd circuit on the two said connecting point, used for realizing the contact of the probe to the test; Page 5; Content of the invention Line 9-14; Figure 1: Modified Figure of Guo shows the data detection area as the middle of the circuit board and the two side is the scan detection area), and the data detection area comprising:
a plurality of first detection keys [11] (Test points 11 as the test keys as the points used for testing the contact capability and test accuracy) arranged in a row on the detection end (Figure 1 shows that the test points 11 are arranged in a rows)  (The embodiment of the invention Page 6, Mode of Execution Line 12-14; The test circuit board (1) including a plurality of test points (11), a plurality of the test point (11) is used for testing the measured probe set (7) of the contact and the test accuracy; Claim 1);
a plurality of first probe holes [7] (The insulating layer is disposed on the surface of the test circuit board, and is provided with openings corresponding to the positions of respective test points to expose respective test points; Abstract) arranged in a row on a side of the detection end (The insulating layer 12 is fixed to the test circuit board 1 surface, the insulating layer 12 is provided with a each of the test points 11 corresponding to the position of the exposed opening to each of the test points 11; Page 7 Line 2-3; Figure 1 shows that each test point 11 corresponds to each opening), wherein the plurality of first probe holes are respectively defined corresponding to each of the first detection keys [11], and the first detection keys are exposed at a bottom of the first probe holes [7] (The insulating layer 12 is fixed to the test circuit board 1 surface, the insulating layer 12 is provided with each of the test points 11 corresponding to the position of the exposed opening to each of the test points 11, so that the test point 11 exposed to the outside, so as to facilitate in the test with the measured probe set 7 contact; Page 7 Line 2-5; In the above-mentioned examples, test the measured probe set 7 onto the test circuit board 1 so that the probe with the test point on the 11 direct contact, about the connection point of the probe access test circuit 21 on; Page 7 Line 21-22); and 
a plurality of first resistors [22] arranged in a row in one-to-one correspondence with the first detection keys [11] (Optionally, a test circuit of a plurality of standard resistance Page 8 Line 8-9), 
wherein one end of each of the first resistors [22] is electrically connected to a corresponding one of the first detection key, and other ends of the plurality of first resistors are electrically connected to each other (6. For probe contact such testing equipment test device according to Claim 5, characterized in that one of the test circuit in the plurality of the said standard resistance (22) integrated in a standard resistance strip, the standard resistance strip through the positioning button is fixed on the test on the circuit board; Claim 6; Figure 2: Modified Figure of Guo below shows one end of each of the first resistors is electrically connected to a corresponding one of the first detection key, and other ends of the plurality of first resistors are electrically connected to each other);
wherein the scan data detection area (An optional, 1st circuit 23, 2nd circuit 24 of two adjacent connection point 21 are respectively connected between a standard resistor 22. In a specific embodiment, the measured probe test when the 7 pressed down to the test circuit board 1 on, through the resistance tester will two adjacent probe as a pair of probe by right scanning, sequentially measuring each pair of probe; Page 7 Line 39-42; Figure 1: Modified Figure of Guo shows the data detection area and scan data detection area) comprises:
two second detection keys [11] respectively positioned at two ends of the data detection area (the two points in the end side of the row is considered as the second detection keys and are positioned at two ends of the data detection are as shown in the Modified Figure of Guo below);
two second probe holes provided on the side of the detection end (Figure 1: Modified Figure of Guo below shows two second probe hole),
wherein the second probe holes are respectively defined corresponding to each of the second detection keys [11] (Figure 1 Modified Figure of Guo below shows the second probe holes are respectively defined corresponding to each of the second detection keys), and the second detection keys are exposed at a bottom of the second probe holes (Figure 1 Modified Figure of Guo below; The insulating layer 12 is fixed to the test circuit board 1 surface, the insulating layer 12 is provided with a each of the test points 11 corresponding to the position of the exposed opening to each of the test points 11, so that the test point 11 exposed to the outside, so as to facilitate in the test with the measured probe set 7 contact; Page 7 Line 2-5); and 
two second resistors [22] respectively arranged corresponding to the second detection keys (Optionally, a test circuit of a plurality of standard resistance 22 integrated in the resistance strip on a standard, standard resistance strip can be fixed by the positioning buckle in the test circuit board 1; Page 8 Line 8-9; The resistors connected with the second detection keys are the second resistor), 
 wherein one end of each of the second resistors [22] is electrically connected to a corresponding one of the second detection keys, and other ends of the two second resistors are electrically connected to each other (For probe contact such testing equipment test device according to Claim 5, characterized in that one of the test circuit in the plurality of the said standard resistance (22) integrated in a standard resistance strip, the standard resistance strip through the positioning button is fixed on the test on the circuit board; Claim 6; Figure 2: Modified Figure of Guo below shows one end of each of the second resistors [22] is electrically connected to a corresponding one of the second detection keys, and other ends of the two second resistors are electrically connected to each other).


    PNG
    media_image1.png
    461
    779
    media_image1.png
    Greyscale

Figure 1: Modified Figure of Guo

    PNG
    media_image2.png
    155
    604
    media_image2.png
    Greyscale

Figure 2: Modified Figure of Guo

Regarding claim 2, Guo teaches a probe detection device, wherein 
the first detection keys [11] and the second detection keys [11] are arranged in a row; and/or the first resistors [22] and the second resistors [22] are arranged in a row (Figure 1 above shows the first detection keys and the second detection keys are arranged in a row).

Regarding claim 4, Guo teaches a probe detection device, wherein 
the first detection keys [11] and/or the second detection keys [11] are disposed inside the detection end (Figure 1 above shows the first detection keys and/or the second detection keys are disposed inside the detection end).


Regarding claim 6, Guo teaches a probe detection device, wherein 
wherein the first resistors and/or the second resistors are disposed inside the detection end (Optionally, a test circuit of a plurality of standard resistance 22 integrated in the resistance strip on a standard, standard resistance strip can be fixed by the positioning buckle in the test circuit board 1; Page 8 Line 8-9; Figure the first resistors and/or the second resistors are disposed inside the detection end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guo’917 A in view of Park in the US patent Application Publication Number US 20130342232 A1.

Regarding claim 3, Guo fails to teach a probe detection device, wherein a material of the first detection keys and/or the second detection keys comprises copper.
Park teaches a probe card comprising an interposer/space transformer unit that electrically connects a printed circuit board with sub-probe units (paragraph [001] Line 2-5), wherein 
a material of the first detection keys and/or the second detection keys comprises copper (the plurality of micro pins are formed of at least one material of copper, a copper alloy, nickel, and a nickel alloy or formed by coating the at least one material with gold; Paragraph [0018] Line 2-4). The purpose of doing so is to provide a sufficient elasticity to be inserted into a hole, to reduce contact resistance and to connect electrically the printed circuit board and the probe units.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Guo in view of Park, because Park teaches to have a cooper material of the first detection keys and/or the second detection keys provides a sufficient elasticity to be inserted into a hole, reduces contact resistance and to connect electrically the printed circuit board and the probe units (Paragraph [0056]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo’917 A in view of Pankow et al. (Hereinafter “Pankow”) in the US Patent Application Publication Number US 20020021204 A1.
Regarding claim 7, Guo fails to teach a probe detection device, wherein a material of the fixture board comprises any one of polyethylene, polypropylene, or polyvinyl chloride.
Pankow teaches a method and component for manufacturing embedded resistive elements in printed circuit boards (Paragraph [0001] Line 1-3), wherein 
a material of the fixture board comprises any one of polyethylene, polypropylene, or polyvinyl chloride (The printed circuit is comprised of a film substrate formed of a first polymeric material; Paragraph [0020] Line 4-9; By way of example, and not limitation, organic polymers that can be used to form areas 18 include poly n-vinylcarbozole, polyethylene, polyacetylene, polyphenylene, polyphenylacetylene, polypyrrole, polyacrylonitrile, pyrolyzed polymers (polyacrylonitrile, polyimide, polyvinylmethylketone, polydivinylbenzene, polyvinylidene chrloride) polymethine dyes, polysulfurnitride, polydiacetylene; Paragraph [0045] Line 11-8). The purpose of doing so is to have the property of easy to synthesize and prepare as thin films, to readily sublime under heat in vacuum creating uniform, thin films of any desired thickness; to possess exceptional thermal, mechanical and chemical stability and resilience; to possess strong visible light absorption leading to additional photoconductive properties (decreased resistivity) beyond existing dark conductivity. (Increasing impinging light intensity may further lower such decreased resistance).
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Guo in view of Pankow, because Pankow teaches to have the fixture board comprises any one of polyethylene, polypropylene, or polyvinyl chloride has achieve the property of easy to synthesize and prepare as thin films, readily sublimes under heat in vacuum creating uniform, thin films of any desired thickness; possess exceptional thermal, mechanical and chemical stability and resilience; possess strong visible light absorption .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Hereinafter “Li”) in the US Patent Application Publication Number US 20180045988 A1.

Regarding claim 8, Guo teaches a probe detection device of claim 1 (See rejection of claim 1).
However Guo fails to teach that a panel lighting test device, comprising the probe detection device.
Li teaches a lighting jig and a lighting method for improving the lighting stability of the lighting jig (Paragraph [0004] Line 1-3), wherein
a panel lighting test device, comprising the probe detection device (The embodiment of present disclosure provides a lighting jig, referring to FIGS. 1A and 1B, the lighting jig comprises a signal generator 1 and a data signal circuit board 2 connected with the signal generator 1; Paragraph [0024] Line 1-4; The data signal circuit board 2 is configured to split the data signal and scanning signal; the data signal circuit board 2 is connected with a data signal probe piece 4; Paragraph [0025] Line 1-3). The purpose of doing so is to improve the stability of signal loading, to reduce the failure of signal transmission caused by alignment to zero, to make the clock signal transmission more stable, to make the scanning signal transmission more stable, eventually depressing the abnormal lighting situations.


Regarding claim 9, Guo teaches a probe detection device, further comprising: 
a probe is connected to the scan data interface, and the probe is electrically connected to the second detection keys through the first probe holes (Optionally, the test circuit board including at least one test circuit, each of said test circuit comprises a parallel circuit of the 1st and 2nd circuit, the 1st circuit, the 2nd circuit are respectively provided with a plurality of corresponding to the connection point of the test point, the 1st circuit, the 2nd circuit of two adjacent of said attachment points used for realizing the two adjacent probe of the accuracy of the resistance value of the test; the 1st circuit, corresponding to the position of the 2nd circuit on the two said connecting point, used for realizing the contact of the probe to the test; Page 5; Content of the invention Line 9-14).
Guo fails to teach a panel lighting test device, further comprising: a signal generator for generating an impedance detection signal; a signal adapter board electrically connected to the signal generator, wherein the signal adapter board is configured to receive the impedance detection signal and perform a conversion of the impedance detection signal, the signal adapter board comprises a data interface and a scan data interface, a probe is connected to the scan data interface; and a signal expansion board electrically connected to the data interface, wherein a 
Li teaches a lighting jig and a lighting method for improving the lighting stability of the lighting jig (Paragraph [0004] Line 1-3), wherein
a signal generator [1] for generating an impedance detection signal (The embodiment of present disclosure provides a lighting jig, referring to FIGS. 1A and 1B, the lighting jig comprises a signal generator 1 and a data signal circuit board 2 connected with the signal generator 1; Paragraph [0024] Line 1-4; The data signal circuit board 2 is configured to split the data signal and scanning signal; the data signal circuit board 2 is connected with a data signal probe piece 4; Paragraph [0025] Line 1-3); a signal adapter board [2] (data signal circuit board 2 as the signal adapter board as it adapts signal from signal generator) electrically connected to the signal generator [1] (The embodiment of present disclosure provides a lighting jig, referring to FIGS. 1A and 1B, the lighting jig comprises a signal generator 1 and a data signal circuit board 2 connected with the signal generator 1; Paragraph [0024] Line 1-4; The data signal circuit board 2 is configured to split the data signal and scanning signal; the data signal circuit board 2 is connected with a data signal probe piece 4; Paragraph [0025] Line 1-3), wherein 
the signal adapter board is configured to receive the impedance detection signal and perform a conversion of the impedance detection signal, the signal adapter board comprises a data interface and a scan data interface, a probe is connected to the scan data interface (In the above embodiment, the signals generated by the signal generator 1 (comprising data signals and drive signals) are split by the data signal circuit board 2, the data signals (for example, drive signals) are transmitted into the liquid crystal display panel 7 through data signal Paragraph [0026] Line 1-11; Guo already discloses a probe is connected to the scan data interface, and the probe is electrically connected to the second detection keys through the first probe holes); and
a signal expansion board [8] electrically connected to the data interface, wherein a plurality of probes are connected to the signal expansion board, and the plurality of probes are electrically connected to the first detection keys through the second probe holes (With continued reference to FIGS. 1A and 1B, the data signal circuit board 2 is connected with a print circuit board 3 through a flexible printed circuit 8 (flexible printed circuit board 8 functions as the signal expansion board as it connects plurality of probe pieces to the display panel) for example, and the print circuit board 3 is connected with a data signal probe piece 4 through a flexible printed circuit 9 for example. There are a plurality of data signal probe pieces 4, and the plurality of data signal probe pieces 4 are arranged in a single row. The number of the data signal probe pieces 4 may be set in accordance with the parameter (e.g., resolution) of the liquid crystal display panel 7 to be detected; Paragraph [0028] Line 1-10). The purpose of doing so is to improve the stability of signal loading, to reduce the failure of signal transmission caused by alignment to zero, to make the clock signal transmission more stable, to make the scanning signal transmission more stable, eventually depressing the abnormal lighting situations.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Guo in view of Li, because Li teaches to include a signal adaptor, signal generator and signal expansion board improve the stability of signal 
 

Regarding claim 10, Guo fails to teach that The panel lighting test device, wherein a shape and a size of the fixture board are same as a shape and a size of a semi-finished panel detected by the panel lighting test device.
Li teaches a lighting jig and a lighting method for improving the lighting stability of the lighting jig (Paragraph [0004] Line 1-3), wherein
a shape and a size of the fixture board are same as a shape and a size of a semi-finished panel detected by the panel lighting test device ((With continued reference to FIGS. 1A and 1B, the data signal circuit board 2 is connected with a print circuit board 3 through a flexible printed circuit 8 for example, and the print circuit board 3 is connected with a data signal probe piece 4 through a flexible printed circuit 9 for example. There are a plurality of data signal probe pieces 4, and the plurality of data signal probe pieces 4 are arranged in a single row. The number of the data signal probe pieces 4 may be set in accordance with the parameter (e.g., resolution) of the liquid crystal display panel 7 to be detected; Paragraph [0028] Line 1-10; Therefore a shape and a size of the fixture board as the circuit board 2 are same as a shape and a ). The purpose of doing so is to improve the stability of signal loading, to reduce the failure of signal transmission caused by alignment to zero, to make the clock signal transmission more stable, to make the scanning signal transmission more stable, eventually depressing the abnormal lighting situations.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Guo in view of Li, because Li teaches to have the shape and a size of the fixture board same as a shape and a size of a semi-finished panel detected by the panel lighting test device improve the stability of signal loading (Paragraph [0037]), reduces the failure of signal transmission caused by alignment to zero, makes the clock signal transmission more stable, to make the scanning signal transmission more stable, eventually depressing the abnormal lighting situations (Paragraph [0039]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo’917 A.

Regarding claim 5, Guo teaches a probe detection device, wherein the detection device comprises plurality of resistance of different values.
Guo discloses the c1aimed invention except for wherein a resistance value of the first resistors and/or the second resistors is 100 Ω. It would have been an obvious matter of design choice to have resistors of value 100 Ω since Applicant has not disclosed that the resistor of  100 Ω solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the detection device disclosed by Guo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

LIU et al. (US 20180275191 A1) discloses, “TEST PAD AND METHOD FOR DETERMINING POSITIONS OF PROBES-[0011] With reference to FIG. 1, an exemplary embodiment of a test pad 2 is provided on a dummy board 1, and a position of a probe of a test fixture can be determined. With reference to FIGS. 2 and 3, the test pad 2 includes a plurality of conductive test zones 21, a plurality of resistors 3, a first insulating zone 22, and a plurality of second insulating zones 23. Each one of the resistors 3 has a different resistance. Each one of the resistors 3 is connected to a different one of the test zones 21. The test zones 21 include a first test zone 211 and a plurality of second test zones 212. The second test zones 212 are disposed around the first test zone 211. The first test zone 211 is insulated from the second test zones 212 by the first insulating zone 22. Adjacent second test zones 212 are insulated from each other by a different one of the second insulating zones 23 (paragraph [0011])- However Liu does not disclose wherein the second probe holes are respectively defined corresponding to each of the second detection keys, and the second detection keys are exposed at a bottom of the second probe holes; and two second resistors respectively arranged corresponding to the second detection keys, wherein one end of each of the second resistors is electrically connected to a corresponding one of the second detection keys, and other ends of the two second resistors are electrically connected to each other”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866